                   Case 1:21-cv-00225-LGS Document 12 Filed 03/04/21 Page 1 of 1
                                                   U.S. Department of Justice
          [Type text]
                                                                  United States Attorney
                                                                  Southern District of New York
                                                                  86 Chambers Street
                                                                  New York, New York 10007

                                                                  March 3, 2021



          VIA ECF
          Hon. Lorna G. Schofield
          United States District Judge
          United States District Court
          40 Foley Square
          New York, New York 10007

                  Re:     Matcharashvili, et al. v. Rosen, et al., No. 21 Civ. 225 (LGS)

          Dear Judge Schofield:

                 This Office represents the government in this action in which the plaintiffs seek relief
          regarding certain immigrant visa applications (Forms DS-260) and underlying Petitions for Alien
          Relative (Forms I-130). On behalf of the government, I write respectfully to request an on-consent
          extension of time of forty-five days to respond to the complaint (i.e., from March 30, 2021 to May
          14, 2021). I also respectfully request that the initial conference presently scheduled for April 1,
          2021, be adjourned to a date at least one week after May 14, 2021.

                  The extension is respectfully requested because the U.S. Department of State has refused
          the visa applications and is in the process of returning the Forms I-130 to U.S. Citizenship and
          Immigration Services for further action. The government anticipates that the requested extension
          will provide adequate time for USCIS to review the Forms I-130 and determine what next steps
          may be necessary. This is the government’s first request for an extension of the deadline to respond
          to the complaint and to adjourn the initial conference. Plaintiffs’ counsel consents to these
          requests.

                  I thank the Court for its consideration of this letter.

The application is GRANTED. The government shall                  Respectfully submitted,
answer, move or otherwise respond to the Complaint
by May 14, 2021. The initial pretrial conference                  AUDREY STRAUSS
scheduled for April 1, 2021 (Dkt. No. 10), is                     United States Attorney
ADJOURNED to May 20, 2021, at 10:40 a.m. The
conference will be telephonic and will occur on the         By:    s/ Michael J. Byars
following conference line: 888-363-4749, access code:             MICHAEL J. BYARS
5583333. The time of the conference is approximate                Assistant United States Attorney
but the parties shall be prepared to begin at the                 Telephone: (212) 637-2793
                                                                  Facsimile: (212) 637-2786
scheduled time. By May 13, 2021, the parties shall file
                                                                  E-mail: michael.byars@usdoj.gov
the proposed CMP and joint letter described in the
Court's February 16, 2021, Order (Dkt. No. 10).

Dated: March 4, 2021
       New York, New York
